Name: 2004/594/EC: Commission Decision of 10 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2004) 3144)(Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  tariff policy;  Africa;  international trade;  agricultural activity
 Date Published: 2004-08-12

 12.8.2004 EN Official Journal of the European Union L 265/9 COMMISSION DECISION of 10 August 2004 concerning protection measures in relation to highly pathogenic avian influenza in the Republic of South Africa (notified under document number C(2004) 3144) (Text with EEA relevance) (2004/594/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), and in particular Article 18(1) thereof, Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (2), and in particular Article 22(1) thereof, Whereas: (1) Avian influenza is a highly contagious viral disease in poultry and birds, which can quickly take epizootic proportions liable to present a serious threat to animal and public health and to reduce sharply the profitability of poultry farming. (2) There is a risk that the disease agent might be introduced via international trade in live poultry and poultry products. (3) On 6 August 2004 the Republic of South Africa have confirmed an outbreak of highly pathogenic avian influenza in two ratite farms in the Eastern Cape Province. (4) This detected avian influenza virus strain is of subtype H5N2 and therefore different from the strain currently causing the epidemic in Asia. Current knowledge suggests that the risk for public health in relation to this subtype is inferior to the risk of the strain circulating in Asia, which is an H5N1 virus subtype. (5) At this moment for poultry and poultry products, the Republic of South Africa is only authorised to export to the Community live ratites and their hatching eggs and fresh meat from ratites and meat products containing ratite meat, as well as birds other than poultry. (6) However the competent authorities of South Africa suspended certification of live raties and their meat to the European Union on 6 August 2004 until the situation becomes clearer. (7) In view of the animal health risk of disease introduction into the Community, it is therefore appropriate as an immediate measure to suspend imports of live ratites and hatching eggs of these species from the Republic of South Africa. (8) In accordance with Commission Decision 2000/666/EC (3) importation of birds other than poultry is authorised from all member countries of the OIE (World Organisation for Animal Health) subject to animal health guarantees provided by the country of origin, and to strict post-import quarantine measures in the Member States. (9) However, the importation of birds other than poultry, and also of pet birds accompanying their owners into the Community from the Republic of South Africa should be suspended as an additional measure in order to exclude any possible risk for disease occurrence in quarantine stations under the authority of the Member States. (10) Furthermore the importation into the Community from the Republic of South Africa should be suspended for fresh meat of ratites and wild and farmed feathered game, meat preparations and meat products consisting of, or containing meat of those species, obtained from birds slaughtered after 16 July 2004. (11) Commission Decision 97/222/EC (4), lays down the list of third countries from which Member States may authorise the importation of meat products, and establishes treatment regimes in order to prevent the risk of disease transmission via such products. The treatment that must be applied to the product depends on the health status of the country of origin, in relation to the species the meat is obtained from; in order to avoid an unnecessary burden on trade, imports of poultry meat products originating in the Republic of South Africa treated to a temperature of at least 70 ° Celsius throughout the product should continue to be authorised. (12) As soon as the Republic of South Africa has communicated further information on the disease situation and the control measures taken in this respect the measures taken on Community level in relation to this outbreak should be reviewed. (13) The provisions of this Decision will be reviewed at the next meeting of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Member States shall suspend the importation from the territory of the Republic of South Africa of:  live ratites and hatching eggs of these species, and  birds other than poultry including pet birds accompanying their owners. Article 2 Member States shall suspend the importation from the territory of the Republic of South Africa of:  fresh meat of ratites, and of  meat preparations and meat products consisting of, or containing meat of those species. Article 3 1. By derogation from Article 2, Member States shall authorise the importation of the products covered by this Article which have been obtained from birds slaughtered before 16 July 2004. 2. In the veterinary certificates accompanying consignments of the products mentioned in paragraph 1 the following words shall be included: Fresh ratite meat/meat product consisting of, or containing meat of ratites/meat preparation consisting of, or containing meat of ratites (5) obtained from birds slaughtered before 16 July 2004 in accordance with Article 3(1) of Decision 2004/594/EC. 3. By derogation from Article 2, Member States shall authorise the importation of meat products consisting of, or containing meat of ratites, when the meat of these species has undergone one of the specific treatments referred to under points B, C or D in part IV of the Annex to Commission Decision 97/222/EC. Article 4 The Member States shall amend the measures they apply to imports so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof. Article 5 This Decision shall be reviewed in the light of the disease evolution and information supplied by the veterinary authorities of the Republic of South Africa. Article 6 This Decision shall apply until 1 January 2005. Article 7 This Decision is addressed to the Member States. Done at Brussels, 10 August 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 268, 24.9.1991, p. 56. Directive as last amended by the 2003 Act of Accession. (2) OJ L 24, 31.1.1998, p. 9. Regulation as last amended by Regulation (EC) No 882/2004 of the European Parliament and of the Council (OJ L 165, 30.4.2004, p. 1). (3) OJ L 278, 31.10.2000, p. 26. Decision as last amended by Decision 2002/279/EC (OJ L 99, 16.4.2002, p. 17). (4) OJ L 98, 4.4.1997, p. 39. Decision as last amended by Decision 2004/245/EC (OJ L 77, 13.3.2004, p. 62). (5) Delete as appropriate.